In this case the petitioner procured a writ of habeas corpus from a Justice of this Court. The return filed shows that petitioner was held under a commitment from the County Judge's Court pursuant to being charged in that court with the offense of murder in the first degree. That the petitioner after being committed to jail to be held to await the action of the Grand Jury without bond, applied to the Honorable John U. Bird, Judge of the Circuit Court in and for Pinellas County, for a writ of habeas corpus, contending that he was entitled to bail because the proof was not evident nor the presumption great that he is guilty of the offense charged. That on hearing in habeas corpus Judge Bird determined that petitioner was entitled to bail and fixed bail in the sum of Twenty Thousand ($20,000.00) Dollars.
We have heretofore held that if a person charged with *Page 334 
crime is entitled to bail he is entitled to reasonable bail. The record before us shows that the accused is a negro man of very limited means and is entirely unable to procure bail in the sum of $20,000.00.
The transcript of the record of the testimony taken at the preliminary hearing is in the record before us and, from consideration of the entire record, we are impelled to hold that the bail fixed by the Circuit Judge is excessive; that the sum of Five Thousand ($5,000.00) Dollars is a reasonable amount in which to require bail to be given and we, therefore, order and adjudge that the petitioner may be discharged from custody upon making appearance bond in the usual legal form in the sum of $5,000.00, with two good and sufficient sureties or a surety company authorized to do business in this State approved by the Clerk of the Circuit Court of Pinellas County, Florida, conditioned upon his appearance at the next term of the Circuit Court of Pinellas County and from term to term of said court, and not to depart the same without leave of said court.
It is so ordered.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.